      Case 2:17-cv-00144-LGW-BWC Document 48 Filed 06/12/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


STACY MILLER,

                Plaintiff,                                CIVIL ACTION NO.: 2:17-cv-144

       v.

CITY OF DARIEN, DONNIE HOWARD,
ARCHIE DAVIS, AND RYAN
ALEXANDER,

                Defendants.

                                        STATUS REPORT

       With the discovery period having now concluded in the above captioned case, the Parties

make the following report to the Court.

I.     DISCOVERY

       A. Is all discovery completed in this case?

                ☒ Yes          ☐ No

            •   If “No”, please list what discovery is remaining:

            Click here to enter text.

       B. Are there any discovery issues which have been or will be brought before the Court
          for resolution?

                ☐ Yes          ☒ No

            •   If “Yes”, please briefly explain:

                Click here to enter text.
      Case 2:17-cv-00144-LGW-BWC Document 48 Filed 06/12/19 Page 2 of 3



II.    SETTLEMENT

       A. Have the parties made efforts to resolve this case?

              ☒ Yes           ☐ No

          •   If “Yes”, please explain those efforts:

              Defendants solicited, and Plaintiff provided, a pre-deposition settlement demand.
              Based on their evaluation of that demand, Defendants did not believe mediation
              would be fruitful at that time.

       B. Are the parties prepared to discuss settlement of this case with the Court at this time?

              ☐ Yes           ☒ No

          •   If “No”, please explain:

              Defendants anticipate that they will file at least a partial motion for summary
              judgment, and believe that mediation is more likely to be successful after a ruling
              has been issued on that motion.

       C. Are there any third parties and/or lien holders that should be included in any
          settlement discussions for this case?

              ☐ Yes           ☒ No

          •   If “Yes”, please list those parties:

              Click here to enter text.

       D. The Parties propose the following agreed upon dates, prior to the deadline for filing
          motions, for conducting a status conference. (Please provide several dates for the
          Court’s consideration in scheduling. Regardless of whether the Parties seek to
          discuss settlement, the Court may require that each party have a representative with
          full settlement authority present.)

              6/19, 6/20, 6/21




                                                 2
       Case 2:17-cv-00144-LGW-BWC Document 48 Filed 06/12/19 Page 3 of 3



III.    MOTIONS

        A. The Plaintiff(s) anticipate filing the following Motions:

                       ☒       None
                       ☐       Motion for Summary Judgment
                       ☐       Motion to Exclude Expert Testimony
                       ☐       Other Motion(s) (Except for Motions in Limine), please explain:

                               Click here to enter text.

        B. The Defendant(s) anticipate filing the following Motions:

                       ☐       None
                       ☒       Motion for Summary Judgment
                       ☐       Motion to Exclude Expert Testimony
                       ☐       Other Motion(s) (Except for Motions in Limine), please explain:

                               Click here to enter text.

IV.     ADDITIONAL MATTERS

        If there are any other matters regarding this case that the Parties seek to bring to the

Court’s attention at this time, please briefly explain:


        None at this time.



Dated: June 12, 2019



                                                                                       Adian Miller
                                                                              Counsel for Plaintiff(s)



                                                                                     Emily Hancock
                                                                            Counsel for Defendant(s)


                                                  3
